DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-27 are pending in this application.
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Applicant argues that Song International Patent Document WO 2019071841 A1 (hereinafter “Song”) does not teach a varistor embedded in a casing. The Applicant identifies housing 26 as being cited as the casing. However, the housing 26, the housing cover, and [0038] are cited for the casing. Furthermore, [0038] discloses that “the TPV device 10 may further include a conformal epoxy or other high isolation material surrounding the varistor body, the terminal assembly 24, and the housing cover 39.” This conformal epoxy is cited for the casing and since it surrounds the varistor body, the varistor is embedded within it. Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15, 17, and 22-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. International Patent Document WO 2019071841 A1 (hereinafter “Song”).
Regarding claim 13, Song teaches a thermal varistor protection device (refer to figures 2-8) comprising: a casing (i.e. housing 26 and housing cover)(fig.4)(refer also to [0038]); a varistor (i.e. varistor 12)(fig.4) embedded in the casing (implicit)(refer to [0038]), wherein the varistor comprises a first metallization electrode (i.e. thermal electrode 18)(fig.4)(refer to [0036]), which is only partly covered by an insulating material (i.e. base 30)(fig.4)(refer also to [0042]) of the casing (implicit) to allow an electrically conductive connection (i.e. thermal linking material 48)(fig.5); a first terminal wire (i.e. second lead 22)(fig.8) electrically conductively connected to the first metallization electrode of the varistor (implicit)(refer [0036]); and a contact element (i.e. spring element 35)(fig.4) electrically conductively connected to the first metallization electrode of the varistor (refer to [0037]) in a region where the varistor is not covered by the insulating material (i.e. opening 44)(fig.5), wherein the contact element is pre-stressed (implicit)(refer [0042]) to ensure a fast separation of the contact element and the first metallization electrode when the electrically conductive connection between the contact element and the first metallization electrode becomes loose (implicit)(refer to [0042]).
Regarding claim 14, Song teaches the thermal varistor protection device according to claim 13, wherein a pre-stress to the contact element is caused by a part of the contact element itself (refer to [0042]), and wherein one part of the contact element is elastic (implicit)(refer [0042]).
Regarding claim 15, Song teaches the thermal varistor protection device according to claim 14, wherein the casing provides a feature (i.e. support post 62, first support wall 57, and second support wall 58)(fig.5) configured to hold the contact element in place (implicit) and to build up the pre-stress in an elastic part of the contact element (implicit)(refer to [0042]).
Regarding claim 17, Song teaches the thermal varistor protection device according to claim 13, wherein the electrically conductive connection between the first metallization electrode of the varistor and the contact element comprises a low-temperature solder joint (refer to thermal linking material 48)(fig.5)(refer also to [0037] and [0039]), and wherein a low temperature is a characteristic temperature at which the solder joint reaches a state where it allows a pre-stress to interrupt a contact (refer to [0037] and [0039]).
Regarding claim 22, Song teaches the thermal varistor protection device according to claim 13, wherein the casing comprises a cavity (i.e. central cavity 32)(fig.4) which is closed by a cap (i.e. housing cover 39)(fig.4) to protect inner parts against environmental influences (implicit).
Regarding claim 23, Song teaches the thermal varistor protection device according to claim 13, wherein the casing has a generally cuboid shape (refer to figure 20).
Regarding claim 24, Song teaches the thermal varistor protection device according to claim 13, further comprising a second terminal wire (i.e. first lead 21)(fig.2) electrically conductively connected to a second metallization electrode (i.e. first electrode 14)(fig.3) of the varistor (refer to [0036]).
Regarding claim 25, Song teaches the thermal varistor protection device according to claim 13, wherein the casing comprises features (i.e. support post 62, first support wall 57, and second support wall 58)(fig.5), wherein one of the features holds the contact element in place (i.e. first support wall 57, and second support wall 58)(fig.5)(refer also to [0042]) and at least one other of the features is a hinge (i.e. support post 62)(fig.5)(refer also to [0042])configured to build up the pre-stress in an elastic part of the contact element (refer to [0042]).
Regarding claim 26, Song teaches the thermal varistor protection device according to claim 13, wherein the pre- stress and a fixation of the contact element are configured to push the contact element away from the region of the first metallization electrode where the varistor is not covered by the insulating material in a movement parallel to a plane of the metallization electrode (refer to figs.5-8)(refer also to [0037], [0039], and [0042]).
Regarding claim 27, Song teaches the thermal varistor protection device according to claim 13, wherein a separate element, which is not part of the contact element, is configured to provide a pre-stress (i.e. support post 62)(fig.5)(refer also to [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 15 above, and further in view of Lisciani U.S. Patent No. 2,770,390 (hereinafter “Lisciani”).
Regarding claim 16, Song teaches the thermal varistor protection device according to claim 15, however Song does not teach wherein the feature configured to hold the contact element in place and to build up the pre-stress in the contact element comprises rivets. However, Lisciani teaches wherein the feature configured to hold the contact element in place and to build up the pre-stress in the contact element comprises rivets (refer to col. 3 lines 17-26)(refer also to fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature of Song to include the rivets of Lisciani to provide the advantage of using a simple, inexpensive method to secure the contact element to the housing as well as providing a conductive terminal through the housing.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 13 and 17 above, and further in view of Martenson et al. U.S. Patent No. 6,430,019 (hereinafter “Martenson”).
Regarding claim 18, Song teaches the thermal varistor protection device according to claim 17, wherein the characteristic temperature is a melting temperature of a solder (refer to [0037], [0039], and [0042]), however Song does not teach wherein the melting temperature is in a range from 100°C to 210°C. However Martenson teaches wherein the melting temperature is in a range from 100°C to 210°C (refer to col. 6 lines 46-60). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Song to include the melting temperature range of Martenson to provide the advantage of using a common type of low-temperature solder.
Regarding claim 19, Song teaches the thermal varistor protection device according to claim 13, wherein a pre-stress of the contact element pushes the contact element away from a region where the varistor is not covered by the insulating material of the casing when the electrically conductive connection to the first metallization electrode of the varistor becomes loose (refer to [0037], [0039], [0042], and figure 7), however Song does not teach wherein the contact element is pushed against a wall of the casing. However Martenson teaches wherein the contact element is pushed against a wall of the casing (refer to col. 8 lines 24-36)(refer also to figure 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Song to include the pushing against the wall of Martenson to provide the advantage of putting as much space as possible between the contact element and the metallization layer to minimize the chances of arcing or reconnection of the contact element and metallization layer.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 13 above, and further in view of Wang Chinese Patent Document CN 1738133 A (hereinafter “Wang”).
Regarding claim 20, Song teaches the thermal varistor protection device according to claim 13, however Song does not teach wherein the first terminal wire has an open loop at an end which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface. However, Wang teaches wherein the first terminal wire has an open loop at an end (refer to heating electrode 51)(fig.1) which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface (refer to page 3 of the translation “Referring to FIG. 1, FIG. 2, and a preferred embodiment shown in FIG. 8, according to the invention, comprising a housing 1, a mounting of the varistor 2 in the shell 1 and one of the varistor 2 is electrically connected on the pin 3 and lower pin 4. the surface of a heating electrode 51 from the one electrode 21 of the varistor 2, one end of the heating electrode 51 of 52 is wound into spiral-shaped welding electrode 21 of the varistor 2, the lower pin 4 is also wound into spiral shape is welded to the other electrode 22 of the varistor 2. the other end extends out of the housing 1 to form connecting pin. the heating electrode 51 and the lower pin 4 and the welding end of the varistor 2 is wound into a spiral to increase the welding surface of the varistor 2, increase the diffusing area and improve electric performance of the varistor 2.”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first terminal wire of Song to include the open loop at an end of Wang to provide the advantage of increasing the welding surface of the varistor, increasing the diffusing area and improving electric performance of the varistor.
Regarding claim 21, Song teaches the thermal varistor protection device according to claim 13, however Song does not teach wherein the contact element has an open loop at an end which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface. However, Wang teaches wherein the contact element has an open loop at an end (refer to heating electrode 51)(fig.1) which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface (refer to page 3 of the translation “Referring to FIG. 1, FIG. 2, and a preferred embodiment shown in FIG. 8, according to the invention, comprising a housing 1, a mounting of the varistor 2 in the shell 1 and one of the varistor 2 is electrically connected on the pin 3 and lower pin 4. the surface of a heating electrode 51 from the one electrode 21 of the varistor 2, one end of the heating electrode 51 of 52 is wound into spiral-shaped welding electrode 21 of the varistor 2, the lower pin 4 is also wound into spiral shape is welded to the other electrode 22 of the varistor 2. the other end extends out of the housing 1 to form connecting pin. the heating electrode 51 and the lower pin 4 and the welding end of the varistor 2 is wound into a spiral to increase the welding surface of the varistor 2, increase the diffusing area and improve electric performance of the varistor 2.”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact element of Song to include the open loop at an end of Wang to provide the advantage of increasing the welding surface of the varistor, increasing the diffusing area and improving electric performance of the varistor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839